Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 6-7 are rejected under 35 U.S.C. 102 (a) (1) as being unpatentable by Kim (Patent No. 5984095).
Regarding claim 1, Kim discloses: A golf bag frame for the top of a golf bag with at least one removable divider comprising: at one internal frame member (There are multiple frame members 50 at various locations at the top of the bag. One of them will be called the internal frame) and another frame member (another internal frame member 50); at least one removable divider (Figure 9, 40a) having a pair of snap clips (Figure 9, 44), each snap clip (Figure 9, 44) of said pair of snap clips mechanically coupled to each removable divider end face (Figure 9, 44 is on end of both sides of divider); at least one pair of snap clip sockets (Figure 9,  52, 52a), at least one snap clip socket (Figure 9,  52, 52a) of said pair of snap clip sockets (Figure 9,  52, 52a) disposed on a side wall of said internal frame member (Figure 4,  40a-b attached to one internal frame members 50), and at least one snap clip socket (Figure 9,  52, 52a) disposed on a side wall of said another frame member (another internal frame member 50); and wherein when snapped ( Figure 9, 44 snaps into 52 and is locked into grove 52a) into said pair of snap clip sockets (Figure 9, 52,52a), said removable divider (Figure 4, 40 a-b) provides a partition of a golf club slot (Column 1, lines 25-28)
Regarding claim 6, Kim discloses: The golf bag frame divider of claim 1, wherein said snap clip comprises a pair of snap clip arms (Figure 6, 44 consists of a pair of arms) and a pair of latches (Figure 6, 44 consist of a pair of latches on the ends of the arms), each latch disposed at the end of each snap clip arm respectively (Figure 6, snap clip 44).
Regarding claim 7, Kim discloses: The golf bag frame divider of claim 1, wherein said snap clip comprises a pair of snap clip arms (Figure 6, 44 consists of a pair of arms) and a pair of latches (Figure 6, 44 consist of a pair of latches on the ends of the arms) separated about a compression opening (Figure 6, opening of 50) between the snap clip arms (Figure 6, 44 consists of a pair of arms) and wherein said pair of latches (Figure 6, 44 consist of a pair of latches on the ends of the arms) compress (latch 44 is pushed or compressed into opening of 50) into said compression opening (Figure 6, opening of 50)  on insertion or removal of a removeable divider from said snap clip socket (Figure 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (Patent No. 5984095) in view of Tang (Publication No. US 2012/0187011).
Regarding claim 2, Kim discloses: a golf bag comprising a third internal frame member (40b)
But Kim fails to disclose at least another frame member disposed parallel to the third internal frame member. Kim also fails to disclose that the removable divider has a slot about midway between the removable divider end faces where slot slides over said third internal frame member. Tang teaches: The golf bag frame divider of claim 1, further comprising a third internal frame member disposed about parallel to said at least one internal frame (Figure A, the golf bag shape is triangular making one of the sides able to be parallel to divider) and wherein said at least one removable divider (10) comprises a slot (12) about midway (slots 12 are located near the midway of ends of divider 10) between said removable divider end faces (10), said slot (10) to slide over said third internal frame member (15).

    PNG
    media_image1.png
    406
    430
    media_image1.png
    Greyscale

Figure A
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kim to incorporate the teachings of Tang to have a triangular shaped golf bag top to form a space that can provide more space to hold golf clubs than a circular opening can. It is also obvious to have a divider with a slot midway that slides over the third frame so that the divider can comfortably attach over the internal frame that would otherwise prevent the divider from attaching to the golf bag.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (Patent No. 5984095) in view of Sutter (Publication No. US 2001/0025802).
Regarding claim 3, Kim discloses: a golf bag with removable dividers, an internal frame members, and other additional internal frame members.
 But Kim fails to disclose another frame member comprising a slotted frame. Sutter teaches: The golf bag frame divider of claim 1, wherein said another frame member comprises a slotted frame member (covering strip 36 with slots 42 that are used to attach 36 to golf bag).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kim to incorporate the teachings of Sutter to include another frame member that is slotted, so that it is able to fit into the existing golf bag frame members.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (Patent No. 5984095) in view of Campbell (Patent No. 6564936).
Regarding claim 4, Kim discloses: a golf bag with removable dividers, an internal frame members, and other additional internal frame members.
But Kim fails to disclose at least one removable divider comprises a soft material overlay to provide an ergonomic grabbing surface. Campbell teaches: The golf bag frame divider of claim 1, wherein said at least one removable divider comprises a soft material overlay to provide an ergonomic grabbing surface (Column 4, lines 21-23, Cushion surface of divider is ergonomic)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kim to incorporate the teachings of Campbell to include an ergonomic grabbing surface to make it comfortable for the user to grab the removable dividers.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (Patent No. 5984095) in view of Stamp (Patent No. US2752973).
Regarding claim 5, Kim disclose removable dividers.
But Kim fails to specifically disclose that the removable dividers comprise of plastic. Stamp teaches: The golf bag frame divider of claim 1, wherein said at least one removable divider comprises a plastic (Column 3, lines 56-60).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kim to incorporate the teachings of Stamp to make the removable divider comprise of plastic so that the dividers are able to hold their positions in the mouth of the golf bag (Column 3, lines 56-60).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Patent No. 5984095) in view of Hougendobler (Patent No. 4,828,133).
Regarding claim 8, Kim discloses a snap clip that attaches the divider to sockets in the internal frames.
But Kim fails to disclose that the snap clip socket has a U-shaped face portion. Hougendobler teaches: The golf bag frame divider of claim 1, wherein said snap clip socket comprises a U shaped socket face portion (Figure B) supported by a pair of angled socket struts (Figure B, strut can be of any angle)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kim to incorporate the teachings of Hougendobler to include a U-shaped socket face portion and angled socket struts that allows a snap clip to easily be guided into the socket.

    PNG
    media_image2.png
    568
    460
    media_image2.png
    Greyscale

Figure B
Regarding claim 9, Kim discloses: The golf bag frame divider of claim 8, to receive said pair of snap clip arms and said pair of latches (52 has inner walls that define the socket with angled socket strut at 52a, that receives the snap clips arms are is inserted until latch snaps into socket strut 52a).
Kim fails to disclose: a pair of angled socket strut inner walls define a first socket opening Hougendobler teaches: wherein a pair of angled socket strut inner walls (Figure B, socket strut inner walls can be of any angle) define a first socket opening. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kim to incorporate the teachings of Hougendobler to include an angled socket struts that allows a snap clip to easily be guided into the socket.
Regarding claim 10, Kim discloses: The golf bag frame divider of claim 8, wherein a on full insertion of said removable divider (snap clip 44 of divider 40a) into said snap clip socket (50, 50a), each of said snap clip arms (arms of snap clip 44) and each of said pair of latches (latches are at the ends of the arms of snap clip 44) expand apart (latches compress toward each other when inserted into opening of 50 and expand to lock at 50a) where said latches (attached to arms of 44) fill a pair of latch spaces defined by a pair of lower walls.
But Kim fails to disclose: the lower walls of the socket struts are angled and the lower walls of the socket face portion is U-shaped. Hougendobler teaches:  a pair of lower walls (Figure B) of each angled socket struts (Figure B) and a pair of lower walls (Figure B) of each U-shaped socket face portion (Figure B). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kim to incorporate the teachings of Hougendobler to include U-shaped socket face portion and angled socket struts on the lower walls that allows the user to easily guided the snap clip into the socket.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Patent No. 5984095) in view of Jack (Patent No. US 8720833).
Regarding claim 11, Kim discloses a golf bag with a removable divider with an end portion and snap clip.
But Kim fails to disclose a block between the end portion and snap portion of the removable divider. Jack teaches: The golf bag frame divider of claim 1, wherein said removeable divider comprises a block (Column 4, lines 61-63) 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kim to incorporate the teachings of Jack to include a block that can strengthen the area between the end portion of the removable divider and snap-clip to prevent breakage of the snap clip from the divider (Column 4, lines 61-63).
Regarding claim 12, Kim discloses a golf bag with a removable divider with an end portion and removable divider. 
But Kim fails to disclose a block disposed between an end portion of the removable divider and base portion of said snap clip. Jack teaches: The golf bag frame divider of claim 11, wherein said block (Column 4, lines 61-63) is disposed between an end portion of said removable divider and a base portion of said snap clip.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kim to incorporate the teachings of Jack to include a block that can strengthen the area between the end portion of the removable divider and snap-clip to prevent breakage of the snap clip from the divider (Column 4, lines 61-63).
Regarding claim 13, Kim discloses a golf bag frame member.
Kim fails to disclose a block. Jack teaches: The golf bag frame divider of claim 11, wherein said block (Column 4, lines 61-63) comprises an angled wall block (Figure 6B, rib 96 is angled relative to any plane as angle and plane are not specified).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed to include an angled block that can strengthen the area between the end portion of the removable divider and snap-clip to prevent breakage of the snap clip from the divider (Column 4, lines 61-63).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang (Publication No. US 2004/0035729) (snap clip);
Yang (Patent No. 5,755,322) (slotted frame member);
Thompson (Patent No. 2,866,490) (internal member parallel to another frame member).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733                                                                                                                                                                                                        
/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733